Citation Nr: 0102285	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $40,790.29.

2.  Entitlement to an apportionment of the veteran's 
compensation benefits during a period of his incarceration 
for the conviction of a felony.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from March 1981 to 
February 1990.  

This appeal arises from a May 1999 decision to deny a waiver 
of recovery of an overpayment of compensation benefits.  The 
veteran expressed his disagreement with that decision in June 
1999, and after a statement of the case was issued, he 
perfected his appeal in this regard in September 1999.  


REMAND

A review of the record reflects that in an April 1990 rating 
action, the veteran was service connected for narcolepsy, 
rated as 80 percent disabling; and for depressive disorder, 
rated as non-compensably disabling, both of which were made 
effective from February 1990.  These benefits were paid at a 
rate that included additional compensation for a spouse and 
two children.  In a May 1994 rating action, the disability 
evaluation assigned for the veteran's narcolepsy was 
increased to 100 percent, effective from August 1993.  This 
increased benefit was again paid at a rate that included 
additional compensation for the veteran's spouse and 
children.  Effective in February 1998, additional 
compensation for a third child was added to the veteran's 
benefits.  

In May 1998, the RO received evidence that the veteran had 
been incarcerated, effective from March 31, 1997, following a 
conviction of a felony.  Shortly thereafter, the RO wrote to 
the veteran and advised him that because of his 
incarceration, a reduction in his benefits was proposed, such 
that he would be paid at the 10 percent rate, effective from 
the 61st day of his incarceration, (May 30, 1997).  [This 
proposed reduction was consistent with the provisions of 
38 U.S.C.A. § 5313; 38 C.F.R. § 3.665 which essentially 
require a reduction in compensation benefits to the 10 
percent rate when the recipient of those benefits is 
incarcerated more than 60 days for the conviction of a 
felony.]  The veteran was also advised that this adjustment 
would result in an overpayment of benefits, which it would be 
necessary to repay.  He was further advised that he could 
submit evidence within the next 60 days showing that the 
proposed action should not be taken, although he was 
cautioned that if he continued to accept payments paid at the 
present (100 percent) rate, and it was determined that the 
proposed reduction would be made, he would have to repay any 
benefits to which he was not entitled during this 60 day 
period.  (Likewise, he was advised that he could minimize 
this potential overpayment that would accrue during this 60-
day period by requesting that his payments be reduced while 
his case was being reviewed.)   

In June 1998, the veteran wrote to the RO indicating that he 
wanted to contest the reduction in his benefits, and in July 
1998, an informal meeting was held between the veteran's 
representative and a hearing officer.  Typewritten notes 
prepared by the hearing officer after that meeting revealed 
that the veteran's representative acknowledged that the 
proposed reduction in benefits appeared to be consistent with 
applicable law and regulation, but it was observed that the 
veteran had not been advised of the right of his dependents 
to seek an apportionment of his benefits.  [In this regard, 
it is noted that 38 C.F.R. § 3.665 provides that both the 
veteran and his dependents shall be notified of the right of 
a veteran's dependents to an apportionment of the veteran's 
benefits that are subject to a reduction under these 
circumstances.]  

In a July 1998 decision prepared by the hearing officer at 
the RO, it was determined that the proposed reduction in 
benefits should take place, and that this should occur after 
notice of the veteran's dependents right to an apportionment 
of benefits was provided.  Thereafter, the evidence of record 
shows that in January 1999, the veteran was informed that the 
reduction in benefits previously proposed would go into 
effect as of May 30, 1997, and that this would result in an 
overpayment of benefits which he would have to repay.  He was 
also informed that VA could apportion his compensation 
benefits to his spouse and children, if he or his spouse 
submitted such a request.  The actual reduction in the 
payment of benefits apparently began as of January 19, 1999.  
This resulted in the overpayment of benefits at issue. 

As to the calculation of the specific amount of this 
overpayment, it would seem that it should be the difference 
between the amount of benefits paid the veteran between May 
31, 1997 and January 19, 1999, at the 100 percent rate (for 
the veteran and his dependents), and the 10 percent rate in 
effect during that time.  As to the actual dollar figure 
representing this difference, there is some confusion in the 
record.  In one calculation, the overpayment is set at 
$39,244.66.  In another document, the overpayment is 
identified as $40,790.29.  (This is the amount of overpayment 
that was apparently communicated to the veteran.)  

It has long been established that whether a debt has been 
properly created is an implicit issue in a request for a 
waiver of recovery of that debt.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  In this case, there is an obvious 
uncertainty as to the amount of the overpayment presently at 
issue.  Although the difference between the amounts indicated 
as overpaid the veteran is only $1,545.63, the fact that 
there is a difference in the record at all, casts 
considerable doubt on the accuracy of either amount.  
Fairness requires that the method used to calculate the 
amount of the overpayment in this case be clearly set forth, 
and that the veteran and his representative be appraised of 
this method, so that any legitimate questions in this regard 
may be fully aired.  

In addition to the foregoing, the Board observes that after 
the RO became aware of the veteran's incarceration in May 
1998, and after the veteran's representative discussed the 
matter with the hearing officer at the RO in July 1998, and 
after it was determined in July 1998 to reduce the veteran's 
compensation, 6 additional months passed before the actual 
reduction in payments occurred.  If it is presumed the period 
of time during which the overpayment at issue was created is 
May 1997 to January 1999, a rough approximation of the amount 
of the overpayment created during the 6 months after it was 
determined to reduce the veteran's compensation and when that 
actually occurred, is $12,000.  In its re-calculation of the 
overpayment at issue, the agency of original jurisdiction on 
Remand should clearly set forth whether compensation payments 
made during this period of time between July 1998 and January 
1999 is included in the overpayment calculation, and the 
reasons why that is so.  

The Board also observes in this case, that in a March 1999 
statement from the veteran, he requested that his 
compensation benefits be apportioned to his spouse and 
children.  In an April 1999 letter, the RO responded to this 
request by stating in pertinent part as follows:  

You are unable to request an apportionment.  A 
letter dated 05-26-98 was sent to [the veteran's 
spouse] regarding an apportionment request.  We did 
not receive a response to this letter.  Your spouse 
must request an apportionment for it to be valid.  

This letter also included notice of the veteran's 
appellate rights with regard to this question.  In a May 
1999 statement, the veteran again requested that his 
benefits be apportioned to his family.  It does not 
appear, however, that any response to this particular 
request was made by the RO.  

In reviewing the foregoing sequence of events, the Board 
observes as an initial matter, that the RO's May 1998 letter 
to the veteran's spouse indicates that it was sent in 
response to a claim for an apportionment of the veteran's 
benefits previously submitted by her.  The present record, 
however, does not include any such claim from the veteran's 
spouse, and in view of that, her failure to provide any of 
the information requested in that letter is understandable.  

In addition, the RO's apparent requirement that it must be 
the spouse who submits a request for an apportionment of the 
veteran's benefits, is not consistent with the information 
they provided the veteran in the January 1999 letter, when 
they advised him of the reduction in his compensation 
payments.  That letter clearly stated that either the veteran 
or his spouse could request an apportionment.  Indeed, it 
appears that it was this letter that prompted the veteran to 
make his initial March 1999 apportionment request.  Moreover, 
38 C.F.R. § 3.665(a), provides that when a veteran's benefits 
are reduced because of his incarceration, both the veteran 
and his or her dependents are to be notified of the right of 
the dependents to an apportionment of the veteran's benefits, 
if VA is aware of the existence of the dependents and can 
obtain their address, (which apparently is the case here).  
This would seem to imply that a request for an apportionment 
of benefits which are reduced because of the veteran's 
incarceration, may be made by the either the veteran or the 
dependent. 

In any event, it would appear that after the RO advised the 
veteran in April 1999, that he was unable to request an 
apportionment, his May 1999 statement could be reasonably 
construed as a notice of disagreement with that 
determination.  If that is the case, the claims file as it is 
currently constituted does not reflect that the veteran was 
provided a statement of the case regarding this issue, and, 
therefore, he has not been given the opportunity to perfect 
an appeal with respect to it.  [Applicable criteria provides 
that a perfected appeal to the Board of a particular decision 
entered by a Department of Veterans Affairs regional office 
consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive 
appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).]

Assuming it is the veteran's desire to pursue an appeal of 
that matter, the issuance of a statement of the case must be 
accomplished in order for the Board to acquire jurisdiction 
over it.  See Godfrey v. Brown, 7 Vet.App. 398 (1995), 
wherein the Court held that, where a claim has been placed in 
appellate status by the filing of a notice of disagreement 
and it does not appear that the RO has acted upon it, the 
Board must remand the claim to the RO for preparation of a 
statement of the case as to that claim, lest the claimant be 
denied the opportunity to perfect an appeal as to the issue 
in dispute.  Accordingly, it will be necessary for the Board 
to remand this matter concerning the question of an 
apportionment of the veteran's benefits, for preparation of a 
statement of the case in order to provide the veteran with 
the opportunity to perfect an appeal regarding it.

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO should issue a statement of the case to 
the veteran and his representative, addressing the 
claim for an apportionment of his compensation 
benefits, and which includes a discussion of 
applicable law and regulations, including 38 C.F.R. 
§ 3.665(a), and any limitations as to the identity 
of the party permitted to make a claim for an 
apportionment of the veteran's benefits.  The 
veteran should also be advised that, if he wishes 
the Board to address this issue, he must submit a 
timely substantive appeal, in response to the 
statement of the case, regarding that claim.

2.  The RO should order an audit of the veteran's 
compensation account, which shows the calculation 
of the overpayment at issue, and describes the 
basis of the calculation.  The audit must explain 
the creation of the overpayment, and not simply 
consist of a "paid and due" accounting.  In 
particular, the audit should explain when the 
period of the overpayment began, and when it ended 
as well as the basis for continuing to pay the 
veteran compensation at the 100 percent rate after 
July 1998, (if that was the case) since 60 days had 
already passed from the time the veteran had been 
advised of the May 1998 proposal to reduce his 
compensation from the 100 percent rate to the 10 
percent rate, and he had apparently already 
presented his arguments as to why that action 
should not be taken.  The audit should be placed in 
the claims folder, and the veteran and his 
representative should be furnished a copy as well.  

3.  Thereafter, the veteran's claim for a waiver of 
recovery of an overpayment should be re-
adjudicated, with consideration given to all 
applicable elements of 38 C.F.R. § 1.965.  If the 
decision is adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case, which explains the basis of 
the overpayment, and discusses the reasons for the 
denial of the claim, with citation to the 
applicable regulations, including 38 C.F.R. 
§ 1.965.  After providing a reasonable opportunity 
to respond, the case should be returned to the 
Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


